Citation Nr: 0702699	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-43 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from July 1942 to August 1946.  He died on 
December [redacted], 2001.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The appellant appeared and testified at a personal hearing at 
the RO in March 2006, and at a personal hearing before the 
undersigned Veterans Law Judge sitting in Boston, 
Massachusetts, in October 2006.


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death.

2.  The veteran died on December [redacted], 2001, as a result of 
cardiac arrhythmia due to atherosclerotic heart disease, with 
no other conditions listed as contributing to the veteran's 
death.

3.  At the time of his death, the veteran's service-connected 
disabilities were generalized anxiety disorder, 
schizoaffective disorder, rated as 70 percent disabling, and 
post-operative stricture of the meatus, rated as 30 percent 
disabling; for a combined disability rating of 80 percent.

4.  The veteran's service-connected disabilities did not 
substantially or materially contribute to the cause of the 
veteran's death.




CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to, by a disability or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.102, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
June 2003 and July 2004 satisfied VA's duty to notify under 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence the appellant should provide, and informed the 
appellant that it was the appellant's responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim.  

In a July 2004 letter, VA specifically asked the appellant to 
let VA know of any other evidence or information that the 
appellant thought might support the claim, to identify any 
medical treatment records or health care providers, and to 
send in any evidence in the appellant's possession that 
pertains to the claim.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim that VA has not sought.

VA medical records, VA medical opinion, death certificate, 
and other lay statements and personal hearing testimony have 
been obtained or associated with the record.  The Board finds 
that VA has obtained, or made reasonable efforts to obtain, 
all evidence that might be relevant to the issue on appeal, 
and that VA has satisfied the duty to assist.  With regard to 
the appellant's contention that VA should obtain additional 
VA treatment records of the veteran for a period prior to 
2001, the Board would point out that there are multiple VA 
examination reports and treatment records in the claims file 
since 1947.  With regard to the appellant's assertion that VA 
has not discussed such treatment records, the Board would 
point out that, while VA is required to review and consider 
all evidence of record, VA is not required to discuss each 
piece of evidence in the claims file, especially where the 
older evidence is of substantially less probative value than 
more recent treatment record findings or medical opinion 
evidence.  The appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim, including by submission of multiple statements and 
presentation at personal hearings.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if service connection for the cause of the veteran's 
death benefits were granted on appeal.  Because the claim for 
service connection for the cause of the veteran's death is 
being denied in this Board decision, no effective date will 
be assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Cause of Death (38 U.S.C.A. § 1310)

To establish service connection for the cause of the 
veteran's death, evidence must be presented that relates the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 
352 (1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must alone or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it combined to cause 
death, or that it aided or lent assistance to the production 
of death, that is, that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The appellant contends that the veteran's service-connected 
psychiatric disability (generalized anxiety disorder, 
schizoaffective disorder) was a contributing factor in his 
death.  She contends that the psychiatric disability 
aggravated the underlying heart disease that led to the cause 
of the veteran's death, either by causing additional stress 
and tension (aggravating) the veteran's (non-service-
connected) cardiovascular disorder, or that the medications 
taken to treat a psychiatric disorder aggravated the 
veteran's (non-service-connected) cardiovascular disorder.

The veteran died on December [redacted], 2001.  The Certificate of 
Death listed the immediate cause of death as cardiac 
arrhythmia due to atherosclerotic heart disease, with no 
other conditions listed as contributing to the veteran's 
death.

The appellant was married to the veteran at the time of his 
death.  At the time of his death, the veteran's service-
connected disabilities were generalized anxiety disorder, 
schizoaffective disorder, rated as 70 percent disabling, and 
post-operative stricture of the meatus, rated as 30 percent 
disabling; for a combined disability rating of 80 percent

The medical evidence weighing in favor of the appellant's 
claim includes a September 2004 VA psychiatrist's opinion 
that it was "possible that the veteran's service connected 
generalized anxiety disorder which was long standing and at 
times quite severe, may have been an aggravation of his heart 
condition which eventually led to his death."  The opinion 
was based on history of generalized anxiety disorder that had 
required several psychiatric hospitalizations; the reasoning 
that it was "reasonable to assume that significant anxiety 
symptoms bad enough at times to require hospitalization would 
have an impact on all of the major organ systems and 
particularly the cardiovascular system"; and the reason that 
cardiac arrhythmias "can" be affected by stress symptoms.  
The VA psychiatrist noted that the opinion of a cardiologist 
had not yet been obtained, and that, if the cardiology report 
did not confirm the aggravation of the heart by psychiatric 
symptoms, he would defer to the cardiologist.  

The medical evidence weighing against the appellant's claim 
includes a September 2004 VA cardiology opinion that it was 
unlikely ("less likely than not") that the veteran's 
service-connected chronic anxiety disorder directly resulted 
in the veteran's cause of death, which has been identified as 
cardiac arrhythmia and atherosclerotic heart disease.  The VA 
cardiologist also concluded that the effect of any anxiety or 
panic disorder would only be as a secondary contributing 
factor, but would not be considered a direct cause of 
coronary disease.  This VA cardiology opinion was based on a 
longstanding history of essential hypertension; that there is 
no credible scientific information that would link anxiety or 
stress that is related to a chronic anxiety disorder as a 
direct cause of coronary atherosclerosis; the veteran had the 
risk factor of hypertension, which was the dominant risk 
factor in his case for atherosclerotic heart disease or 
coronary artery disease; and the absence of evidence that 
severe acute anxiety or panic was the precipitating event in 
the veteran's case.  

The medical evidence weighing against the appellant's claim 
also includes the death certificate that lists the causes of 
death as cardiac arrhythmia due to atherosclerotic heart 
disease, and does not list any no other conditions as 
contributing to the veteran's death. 

Where, as in this appellant's case, there is a  difference of 
medical opinion, the Court has stated that "[i]t is  the 
responsibility of the BVA . . . to assess the credibility  
and weight to be given the evidence."  Hayes v. Brown, 5  
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet.  
App. 190, 192-93 (1992)).  With regard to the weight to 
assign to medical opinions, the Court has held that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches . . . As is  
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of  
the [BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet.  App. 
467, 470-71 (1993); see also Wensch v. Principi, 15 Vet.  
App. 362, 367 (2001) (it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases); Winsett v. West, 11 Vet. App. 420 (1998) (Court 
affirmed the Board's decision which weighed two medical 
opinions, from an expert and a treating physician); Owens v.  
Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one 
medical opinion over another is not error); Sanden v.  
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore  
the opinion of a treating physician, but is free to discount  
the credibility of that statement).  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's  
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober,  
125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In this case, after a review of all the evidence of record, 
the Board finds that the weight of the competent medical 
evidence of record demonstrates the veteran's cause of death 
was not incurred in or aggravated by service, including that 
service-connected disabilities did not substantially or 
materially contribute to the cause of his death by cardiac 
arrhythmia due to atherosclerotic heart disease.

In weighing the medical opinion evidence of record, the Board 
finds that the VA cardiologist's opinion is of more probative 
value than the VA psychiatrist's opinion because the VA 
psychiatrist's opinion was only that it was "possible" that 
the veteran's service-connected psychiatric disabilities 
"may" have aggravated a heart condition, whereas the VA 
cardiology opinion was expressed in terms of negative 
probability ("less likely than not").  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran was held to be speculative). 

The VA cardiologist's opinion is also of more probative value 
than the VA psychiatrist's opinion because the VA 
psychiatrist's opinion was contingent on confirmation of the 
same conclusion by a cardiologist, a contingency that did not 
occur.  The VA psychiatrist himself wrote that he would defer 
his opinion in favor of the opinion of the cardiologist.

The VA cardiologist's opinion is of more probative value than 
the VA psychiatrist's opinion for the additional reasons that 
the evidence does not show severe acute anxiety or panic as a 
precipitating event on December [redacted], 2001; the VA cardiology 
opinion is supported by the evidence of record of having the 
cardiovascular risk factor of long-standing essential 
hypertension; and the VA cardiology opinion is most 
consistent with the death certificate findings of cardiac 
arrhythmia due to atherosclerotic heart disease with no other 
conditions as contributing to the veteran's death. 

With regard to the appellant's hearing testimony that the 
veteran's cardiovascular disorder may have been aggravated by 
medications required to treat the psychiatric disability, 
there is no competent medical evidence of record that shows 
such a relationship.  The evidence shows that the veteran was 
also taking medications for nonservice-connected disorders of 
hypertension and gastroesophageal reflux disease.  A thorough 
history that included the medications the veteran was taking, 
including for treatment of service-connected psychiatric 
disability, was noted and considered by the VA cardiologist 
in rendering his opinion. 

The Board notes and has considered the appellant's 
contentions expressed in writing and at personal hearings 
that the veteran's death is related to his service-connected 
psychiatric disability, either by way of aggravation or by 
way of aggravation due to medications required to treat the 
psychiatric disability.  As a layperson, the appellant is 
competent to testify to any symptoms she observed the veteran 
experience at any time; however, as a lay person, she not 
competent to render an opinion regarding medical causation or 
diagnosis, and her statements and testimony on such matters 
do not establish the required competent medical evidence to 
establish service connection for the cause of the veteran's 
death.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Because a preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death, 
the claim must be denied and the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


